Citation Nr: 1243579	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  12-04 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1946 to January 1948.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In November 2012, the Board advanced the appellant's case on its docket in light of his age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

Bilateral hearing loss was not present during the appellant's active service or manifest to a compensable degree within one year of separation from active duty and the most probative evidence establishes that the appellant's current bilateral hearing loss is not casually related to his active service or any incident therein.


CONCLUSION OF LAW

Bilateral hearing was not incurred in active service, nor may a sensorineural hearing loss be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a June 2010 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012).  The letter included the additional notification requirements imposed by the United States Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159.  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  In that regard, the Board notes that in a February 2012 statement, the appellant recalled that for several years after service separation, he was treated for ear infections.  He indicated, however, that the physician who had treated him had long since died.  Given these circumstances, no additional efforts to obtain these records are necessary.  Id.; see also Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 (2007) (holding that there can be no breach of the duty to assist where the appellant acknowledges the unavailability of records).  

The appellant has also been afforded VA medical examinations in connection with his claim, in January 2011 and January 2012.  38 C.F.R. § 3.159(c)(4).  The Board finds that the examination reports are adequate.  The opinions were provided by audiologists, medical professionals with the specialized expertise necessary to opine on the medical matter at issue in this case.  Moreover, the audiologists predicated their opinions on a full reading of all available records and provided an explanation for the opinion rendered.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The appellant has not challenged the adequacy of the opinion obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

Background

The appellant's service treatment records are negative for complaints or findings of hearing loss or decreased hearing acuity.  

The service treatment records include a record showing that in August 1946, the appellant underwent a medical examination to determine his fitness for submarine duty.  It was noted that he had been disqualified in the escape tank due to a nervous performance on line.  

At his January 1948 discharge medical examination, the appellant's hearing acuity was 20/20, bilaterally, on a coin click test and 15/15, bilaterally, on a whispered voice test.  No other pertinent complaints or abnormalities were recorded.  

The appellant's service personnel records show that his primary military occupational speciality was store keeper.  He received no awards or decorations indicative of combat service.  

In May 2010, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including bilateral hearing loss.  On his application, the appellant indicated that his hearing loss had begun in 1946.  

In a June 2010 statement, the appellant indicted that it was his recollection that when he was discharged from service, the medical officer had advised him that he had hearing loss and was entitled to an 11% disability.  

The appellant was afforded a VA medical examination in January 2011 at which he reported a history of noise exposure in service while working on submarines.  He denied civilian and recreational noise exposure.  The appellant also reported an episode of trauma while below water.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
55
70
75
LEFT
30
55
60
75
85

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 56 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  After reviewing the claims folder, the examiner concluded that there was a less than 50/50 probability that the appellant's bilateral hearing loss had been caused by military noise exposure.  The examiner explained that her opinion in this regard was based upon a review of the examinations conducted at service enlistment and discharge, both of which reflected that the appellant had had normal hearing acuity.  

In an April 2011 statement, the appellant indicated that it was his belief that his ears had been damaged during an endurance dive in submarine school.  He asked that VA consider this fact in adjudicating his claim.  

In January 2012, the appellant again underwent VA medical examination.  Audiological evaluation was again performed in connection with the examination and showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
75
75
LEFT
35
45
75
80
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 78 percent in the left ear.  The diagnosis was sensorineural hearing loss.  

After reviewing the claims folder, the January 2012 examiner concluded that it was not at least as likely as not that the appellant's current hearing loss had been caused by or was the result of an event during service.  The examiner expressly noted the appellant's contentions to the effect that his hearing loss had been caused by an injury he sustained during an endurance dive in which his right ear burst.  She observed, however, that the record contained no evidence of any in-service symptoms such as decreased hearing acuity, bleeding, or imbalance.  She further noted that the appellant's separation physical showed that that no defects or diseases of the ears had been present at that time and that the appellant's balance and gait had been normal.  The examiner further noted that the appellant's military occupational speciality was not consistent with a high level of noise exposure, nor had he described significant military noise exposure.  The examiner acknowledged that the absence of a hearing disability in service was not always fatal to a claim.  In the appellant's case, however, she explained that the evidence showed that in-service noise exposure had not been clinically significant and there was no evidence of physical trauma to the ears due to the reported endurance dive.  Based on these factors, the examiner concluded that there was no medically sound basis upon which to attribute the appellant's post-service hearing loss to his service or any incident therein, including the endurance dive.  The examiner explained that in all likelihood, multiple etiologies occurring after the appellant's service separation had caused or contributed to his hearing loss, including socioacusis, presbycusis, and idiopathic factors.   

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for bilateral hearing loss which he theorizes was incurred in service either as a result of noise exposure or damage to his ears sustained during an endurance dive in submarine school.  After considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.

As set forth above, the appellant reports noise exposure from working on submarines during service.  He also recalls an incident in which his right ear "burst" during an endurance dive in submarine school.  The appellant is competent to describe in-service noise exposure as well as the sensation of his right ear bursting during an endurance dive.  The Board has no reason to question his credibility in this regard.  

That an injury such as acoustic trauma or a burst ear occurred in service, however, is not enough.  Rather, there must be chronic disability resulting from that injury or disease.  In this case, there is no probative evidence of a hearing loss disability in service.  Indeed, testing conducted at service separation showed that the appellant's hearing acuity was normal.  The Board also notes that the clinical record on appeal is entirely silent for any notation of hearing loss in the first post-service year or for decades after service.  

Under these circumstances, the Board concludes that the most probative evidence establishes that a hearing loss disability was not present in service, nor is there any indication of hearing loss manifest to a compensable degree within one year of the appellant's separation from active service.  In reaching this decision, the Board has considered that on his original application for VA compensation benefits in May 2010, the appellant reported that his hearing loss disability had begun in 1946 and that he recalls being advised by the medical officer who conducted his separation examination that he had a hearing loss disability.  The Board has considered this lay evidence but assigns far more probative weight to the objective, contemporaneous record, including the results of the normal hearing testing conducted at service separation, than to the recollections of the appellant of events which occurred decades previously.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that the contemporaneous evidence has greater probative value than history as reported by a claimant).

Although the contemporaneous record neither shows that the appellant's hearing loss had its inception during active service, nor is there any indication of a hearing loss disability manifest to a compensable degree within one year of separation from active duty, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, however, the record establishes that the appellant's current hearing loss is not causally related to his active service or any incident therein, including reported noise exposure and the endurance dive.  Indeed, both medical opinions associated with the record on appeal are not favorable to the appellant.  As set forth above, the January 2012 VA medical opinion explains in detail why the appellant's current hearing loss was not incurred in or otherwise causally related to his active service.

The Board finds that the January 2012 medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by an audiologist, a medical professional with specialized knowledge particularly probative to the matter at issue in this case.  Moreover, the Board notes that the audiologist specifically addressed the appellant's contentions, based her opinion on a review of the appellant's claims folder and medical history, and provided an explanation for her conclusion.  There is no medical evidence of record which contradicts this opinion or otherwise suggests an association between the appellant's current hearing loss and his active service.  Nieves-Rodriguez (discussing factors for determining probative value of medical opinions).  Because he is a layperson, the appellant's theory that he has hearing loss which is etiologically related to in-service noise exposure or ear damage sustained during an endurance dive does not outweigh the findings of the VA audiologists.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).

In summary, the Board finds that the most probative evidence shows that the appellant's hearing loss did not have its inception during active service or for many years thereafter, and that his current hearing loss is not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim of service connection for hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


